Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant
Vv.

FNG Enterprise
d/b/a Ten Mile House,

Respondent.

Docket No. C-13-834
FDA Docket No. FDA-2013-H-0644

Decision No. CR2878

Date: August 2, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an administrative complaint (Complaint)
against Respondent, FNG Enterprise d/b/a Ten Mile House, that alleges facts and legal
authority sufficient to justify imposing a $250 civil money penalty. Respondent did not
timely answer the Complaint, nor did Respondent request an extension of time within
which to file an answer. Therefore, I enter a default judgment against Respondent and
assess a civil money penalty of $250.

CTP began this case by filing a copy of the Complaint with the Food and Drug
Administration’s (FDA) Division of Dockets Management and serving the Complaint on
Respondent. The Complaint alleges that Respondent unlawfully used a vending machine
to sell tobacco products and sold a tobacco product to a minor, thereby violating the
Federal Food, Drug, and Cosmetic Act (Act), codified at 21 U.S.C. §§ 301-399d, and its
implementing regulations found at 21 C.F.R. Part 1140. CTP seeks a civil monetary
penalty of $250 for these violations.
On June 6, 2013, CTP served the Complaint on Respondent by UPS, pursuant to 21
C.F.R. §§ 17.5 and 17.7. In the Complaint and accompanying cover letter, CTP
explained that, within 30 days, Respondent should pay the penalty, file an answer, or
request an extension of time within which to file an answer. CTP warned Respondent
that, if it failed to take one of these actions within 30 days, an Administrative Law Judge
could issue an initial decision by default ordering Respondent to pay the full amount of
the proposed penalty, pursuant to 21 C.F.R. § 17.11.

Respondent has not filed an answer within the time provided by regulation or timely
requested an extension. Pursuant to 21 C.F.R. § 17.11(a), I am required to “assume the
facts alleged in the complaint to be true[] and, if such facts establish liability under [the
Act],” issue an initial decision by default and impose a civil monetary penalty.
Accordingly, I must determine whether the allegations in the Complaint establish
violations of the Act.

Specifically, CTP alleges that:

e Respondent owns Ten Mile House, an establishment that sells tobacco products
and is located at 9420 Gravois Road, Saint Louis, Missouri 63123. Complaint § 2.

e On May 17, 2012, an FDA-commissioned inspector observed two violations at
Ten Mile House. First, in violation of 21 C.F.R. § 1140.14(a), “a person younger
than 18 years of age was able to purchase a package of Marlboro cigarettes from a
vending machine . . . at approximately 6:25 PM[.]” The inspector also noted a
violation of 21 C.F.R. § 1140.14(c) because a minor had entered the establishment
and purchased the tobacco product through a vending machine. Complaint § 9.

e “[O]n July 19, 2012, CTP issued a Warning Letter to Ten Mile House.” The letter
informed Respondent of the violations the FDA-commissioned inspector had
observed on May 17, 2012, and explained that the FDA could initiate a civil
money penalty or other regulatory action if Respondent failed to correct the
violations. Moreover, CTP explained that the Warning Letter was not intended to
provide an exhaustive list of violations and that Ten Mile House was responsible
for complying with the law. Complaint § 9.

e Respondent received the Warning Letter via UPS on July 20, 2012. The package
was signed for by “Ginther.” CTP did not receive a response to the Warning
Letter. Complaint § 10.

e During a following two-part inspection conducted on December 3 and 14, 2012,
FDA-commissioned inspectors documented another violation. The inspectors
noted that Respondent maintained a vending machine and that “minors are
permitted in the establishment for meals,” in violation of 21 C.F.R. § 1140.14(c).
Complaint § 1.

Taking these facts as true, I must find, pursuant to 21 C.F.R. § 17.11(a), that Respondent
is liable under the Act. The Act prohibits misbranding of a tobacco product. 21 U.S.C. §
331(k). A tobacco product is misbranded if sold or distributed in violation of regulations
issued under section 906(d) of the Act, codified at 21 U.S.C. § 387f(d). 21 U.S.C. §
387c(a)(7)(B); 21 C.F.R § 1140.1(b). Those regulations prohibit the sale of “cigarettes or
smokeless tobacco to any person younger than 18 years of age[.]” 21 C.F.R.

§ 1140.14(a). Those regulations also require retailers to “sell cigarettes or smokeless
tobacco only in a direct, face-to-face exchange without the assistance of any electronic or
mechanical device (such as a vending machine).” 21 C.F.R. § 1140.14(c). Vending
machines are only permitted “in facilities where the retailer ensures that no person
younger than 18 years of age is present, or permitted to enter, at any time.” 21 C.F.R. §
1140.16(c)(2)(ii).

Here, Respondent violated 21 C.F.R. § 1140.14(a) and (c). During two separate
inspections, Respondent maintained a vending machine in a facility that allows minors to
enter, in violation of 21 C.F.R. § 1140.14(c). Respondent also unlawfully used a vending
machine to sell a package of cigarettes to a minor, in violation of 21 C.F.R. § 1140.14(a).
Therefore, Respondent’s actions constitute violations of law for which a civil money
penalty is merited.

The regulations require me to impose a civil money penalty in the amount that is either
the maximum provided for by law or the amount sought in the Complaint, whichever is
smaller. 21 C.F.R. § 17.11(a). Respondent has committed its third violation within a 24-
month period, the maximum penalty for which is $500. 21 C.F.R. § 17.2. CTP,
however, has requested a civil money penalty in the amount of $250, which is the
maximum penalty for the second violation committed within a 12-month period.
Therefore, I impose a civil money penalty in the amount of $250.

/s/
Steven T. Kessel
Administrative Law Judge

